Exhibit 10.84

SUPPLEMENT NO. 3 (this “Supplement”) dated as of January 31, 2013 to the
GUARANTEE dated as of January 12, 2011 (the “Guarantee”), among each of the
subsidiaries of INTELSAT JACKSON HOLDINGS S.A., a société anonyme existing under
the laws of Luxembourg and registered with the Luxembourg trade and companies’
register under number B149.959 (the “Borrower”), from time to time party to the
Guarantee (each such subsidiary individually, a “Guarantor” and, collectively,
the “Guarantors”) and BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

A. Reference is made to a Credit Agreement, dated as of January 12, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among INTELSAT (LUXEMBOURG) S.A. a société anonyme
incorporated under the laws of Bermuda and existing under the laws of the
Grand-Duchy of Luxembourg and registered with the Luxembourg trade and
companies’ register under number B149.942, the Borrower, the lending
institutions from time to time parties thereto (the “Lenders”), the
Administrative Agent, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CREDIT
SUISSE SECURITIES (USA) LLC and J.P. MORGAN SECURITIES LLC, as joint lead
arrangers, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CREDIT SUISSE
SECURITIES (USA) LLC, J.P. MORGAN SECURITIES LLC , BARCLAYS CAPITAL INC.,
DEUTSCHE BANK SECURITIES INC., MORGAN STANLEY & CO. INCORPORATED and UBS
SECURITIES LLC, as joint bookrunners, CREDIT SUISSE SECURITIES (USA) LLC and
J.P. MORGAN SECURITIES LLC, as Co-Syndication Agents, BARCLAYS BANK PLC and
MORGAN STANLEY SENIOR FUNDING, INC., as Co-Documentation Agents and BANK OF
AMERICA, N.A., as a Letter of Credit Issuer.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guarantee.

C. The Guarantors have entered into the Guarantee in order to induce the
Administrative Agent, Syndication Agents, Joint Lead Arrangers and the Lenders,
Documentation Agents and the Letter of Credit Issuers to enter into the Credit
Agreement and to induce the Lenders and the Letter of Credit Issuers to make
their respective Extensions of Credit to the Borrower under the Credit Agreement
and to induce one or more Lenders or affiliates of Lenders to enter into Hedge
Agreements with the Credit Parties. Section 9.11 of the Credit Agreement
provides that additional Subsidiaries may become Guarantors under the Guarantee
by execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiaries (the “New Guarantors”) are executing this Supplement in
accordance with the requirements of the Credit Agreement to become Guarantors
under the Guarantee in order to induce the Lenders and the Letter of Credit
Issuers to make additional Extensions of Credit and as consideration for
Extensions of Credit previously made.

Accordingly, the Administrative Agent and the New Guarantors agree as follows:

SECTION 1. In accordance with Section 18 of the Guarantee, each New Guarantor by
its signature below hereby becomes a Guarantor under the Guarantee with the same
force and effect as if originally named therein as a Guarantor and each New
Guarantor hereby (a) agrees to all the terms and provisions of the Guarantee
applicable to it as a Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct on and as of the date hereof. Each reference to a Guarantor in the
Guarantee shall be deemed to include each New Guarantor. The Guarantee is hereby
incorporated



--------------------------------------------------------------------------------

herein by reference.

SECTION 2. Each New Guarantor represents and warrants to the Administrative
Agent and the other Guaranteed Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and subject to general
principles of equity and subject to mandatory Luxembourg law provisions.

SECTION 3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Borrower
and the Administrative Agent. This Supplement shall become effective as to the
New Guarantors when the Administrative Agent shall have received counterparts of
this Supplement that, when taken together, bear the signatures of such New
Guarantors and the Administrative Agent.

SECTION 4. Except as expressly supplemented hereby, the Guarantee shall remain
in full force and effect.

SECTION 5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 6. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Guarantee, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 14.2 of the Credit Agreement. All communications and
notices hereunder to the New Guarantors shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 14.2 of the Credit
Agreement.

SECTION 8. Each New Guarantor agrees to reimburse the Administrative Agent for
its out-of-pocket expenses in connection with this Supplement, including the
fees, disbursements and other charges of counsel for the Administrative Agent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantors and the Administrative Agent have duly
executed this Supplement to the Guarantee as of the day and year first above
written.

 

NEW GUARANTORS

INTELSAT ALIGN S.À R.L.,

as a New Guarantor

By:  

/s/ Simon Van de Weg

  Name: Simon Van de Weg   Title: Manager

 

INTELSAT FINANCE NEVADA LLC,

as a New Guarantor

By:  

/s/ Wendy Mavrinac

  Name: Wendy Mavrinac   Title: Manager

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Paley Chen

  Name: Paley Chen   Title: Vice President

[Signature page to Supplement No. 3 to Guarantee]